Citation Nr: 1606299	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for a right knee disability, to include whether a timely substantive appeal was filed following the issuance of a February 2008 statement of the case.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2006, the RO denied entitlement to service connection for right knee, right hip, and low back disabilities.  The Veteran filed a timely notice of disagreement in February 2007.  The RO issued a statement of the case (SOC) on February 19, 2008.  VA received the Veteran's substantive appeal on April 29, 2008, which was more than sixty days after the issuance of the SOC; however, for the reasons discussed below, the Board finds waiver of the untimeliness of the substantive appeal is warranted.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The issues of entitlement to service connection for a low back disability and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for a right knee disability on May 24, 2006, which was denied by a November 2006 rating decision.

2.  The Veteran filed a timely notice of disagreement regarding the November 2006 rating decision in February 2006, and the RO issued a statement of the case on February 19, 2008.

3.  The Veteran delivered a signed substantive appeal to the Nevada County Veterans Service Office on April 3, 2008.

4.  The Nevada County Veterans Service Office forwarded the signed substantive appeal to the Oakland office of the Veterans of Foreign Wars of the United States (VFW) on April 23, 2009; the VFW date stamped the substantive appeal as received on April 29, 2009.

5.  The Oakland RO stamped the Veteran's substantive appeal as received on April 29, 2009.

6.  The RO notified the Veteran on August 8, 2008 that his substantive appeal was not timely filed, and the Veteran filed a notice of disagreement with respect to the timeliness of the substantive appeal on August 27, 2008.

7.  A September 2011 rating decision granted entitlement to service connection for a right knee disability, effective August 27, 2008.

8.  The delay in filing of the substantive appeal by the Veteran's representative warrants an exercise of discretion with respect to the timeliness of the filing of the substantive appeal.


CONCLUSION OF LAW

The criteria for an effective date of May 24, 2006 for the grant of service connection for a right knee disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. §3.400(b)(2) (2015).

The Veteran filed a claim of entitlement to service connection for a right knee disability on May 24, 2006.  The RO initially denied the claim in November 2006.  In February 2006, the Veteran filed a timely notice of disagreement regarding the November 2006 rating decision.  The RO issued a statement of the case on February 19, 2008.  On April 29, 2008, the RO marked the Veteran's substantive appeal as received.

On August 8, 2008, the RO notified the Veteran his substantive appeal was untimely, noting it was not received within sixty days of the issuance of the statement of the case.  See 38 C.F.R. § 20.302.  On August 27, 2008, the Veteran filed a notice of disagreement regarding the timeliness of the substantive appeal, maintaining he was entitled to service connection for a right knee disability.  A September 2011 rating decision granted entitlement to service connection for a right knee disability, effective August 27, 2008.  In March 2014, the RO issued a statement of the case confirming the effective date of service connection for the right knee disability, citing the untimeliness of the substantive appeal.

The filing period for a substantive appeal in a claim for VA benefits is not jurisdictional; VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds the facts of this case warrant waiver of the untimeliness of the substantive appeal.

The Veteran testified that he delivered a signed substantive appeal to the Nevada County Veterans Service Office on April 3, 2008.  His testimony is buttressed by the fact that the file contains a statement from his wife dated April 3, 2008.  This statement accompanied the substantive appeal.  A cover sheet indicates that the Nevada County Veterans Service Office forwarded the substantive appeal to the Oakland VFW on April 23, 2008.  The substantive appeal was date stamped as received by the VFW office in Oakland on April 29, 2008, and as received by the Oakland RO on the same date.  

The Veteran delivered the signed substantive appeal to the VSO eighteen days prior to the expiration of the sixty-day filing period with the expectation that it would be timely filed with VA.  The expectation was not met.  Given the Board's discretion and the equities of this situation, the Board waives the untimeliness of the substantive and assumes jurisdiction over the appeal of the November 2006 rating decision.

In light of this decision, the Board finds the proper effective date for service connection for the Veteran's right knee disability is the date of his initial claim, May 24, 2006.  The evidence clearly establishes the Veteran was entitled to service on the date of claim, as it was granted on a direct basis due to an in-service injury by the September 2011 rating decision.  Thus, entitlement to an earlier effective date of May 24, 2006 for service connection for a right knee disability is warranted.


ORDER

Entitlement to an earlier effective date of May 24, 2006 for service connection for a right knee disability is granted.

REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the October 2006 VA examination did not address whether the claimed right hip and low back disabilities were aggravated by the Veteran's service-connected right knee disability.  Further, evidence received since the October 2006 VA examination indicates there may be a causal link between the right hip disability and the service-connected right knee disability.  The report for the Veteran's June 2010 right knee examination indicated constant right knee pain resulted in a right hip strain at the time of the examination.  The examiner opined that the Veteran's back disability was "age appropriate" but did not provide a reason for this opinion.

Additionally, there is evidence of a low back injury in service.  Service treatment records show treatment for low back pain on several occasions in July 1955.  Although the Veteran claims his low back disability is secondary to his right knee disability, the Board is required to consider all theories of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  The VA examination considered only secondary service connection.

At his hearing, the Veteran testified that he had received treatment from Dr. Rose since 1970, and that he had linked the claimed disabilities to the right knee disability.  The claims file contains only records of Dr. Rose's treatment since 2004.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain records of Dr. Rose's relevant treatment since 1970, including any opinions linking the right knee disability to the claimed hip and back disabilities.  

Advise the Veteran of any requested records that cannot be obtained, the efforts made to obtain the records, and the future actions that will be taken with regard to his claims.

2.  Schedule the Veteran for an examination, or examinations if necessary, to determine whether his current right hip and low back disabilities are at least as likely as not the result of a disease or injury in service or proximately due to or aggravated by a service-connected bilateral knee disability.  If the opinion provided does not address causation and aggravation, it should be returned to the examiner as inadequate.

The examiner is advised aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  

If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner must also be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


